Citation Nr: 0611445	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-05 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran had over four years of active military service, 
to include verified service from June 1973 and April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), which granted service connection for 
PTSD and assigned a zero percent initial disability rating, 
effective from June 1, 2001.

The Board remanded this case to the Pittsburgh RO, via the 
AMC, in January 2005, for additional development.  Shortly 
thereafter, the veteran notified VA of his new address in the 
State of Ohio.  His last reported address is in South 
Carolina, but the Pittsburgh RO has retained jurisdiction. 

In an October 2005 rating decision, the Cleveland, Ohio, RO 
granted the current rating of 30 percent for the service-
connected PTSD, effective from June 1, 2001.  Also in October 
2005, the AMC issued a supplemental statement of the case 
(SSOC) addressing the matter on appeal and returned the case 
to the Board for appellate disposition.

This appeal is again REMANDED once again to the RO, via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

In the January 2005 remand, the Board asked the RO/AMC to 
secure all records reflecting medical treatment furnished to 
the veteran by a "Dr. Charles Meyers" since being 
incarcerated at the Pennsylvania State Prison in Camp Hill, 
Pennsylvania, starting in 1998.

In a November 2005 letter, the RO/AMC asked the administrator 
of the state penitentiary where the veteran had been 
incarcerated to fill out and return a VA Form 21-4193 (Notice 
to Department of Veterans Affairs of Veteran or Beneficiary 
Incarcerated in Penal Institution) "to help us determine his 
continued entitlement to receive [VA] benefits."  As 
requested, that form was filled out by an official from that 
institution, and returned to VA.  It is now part of the 
record.

The above notwithstanding, the RO/AMC has yet to attempt to 
secure the actual medical records reportedly reflecting 
medical treatment from Dr. Meyers at the above state prison, 
as instructed by the Board in the January 2005 remand.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall, the United States Court of Appeals for 
Veterans Claims (Court) held that "where . . . the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Id.

Thus, this case needs to be remanded once again for full 
compliance with the prior Board instructions.

Additionally, the Board notes that the VA mental health 
expert who examined the veteran in July 2005 assigned a 
Global Assessment of Functioning (GAF) score of only 50, 
which is a score denoting severe symptoms, American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (1999).  In the same report, the 
examiner opined that the veteran's PTSD symptoms caused only 
"moderate discomfort when interacting with other people" 
and "mild to moderate reduction in his ability to adapt to 
stressful circumstances such as [in the] workplace."  The 
examiner also noted that she did not have the opportunity to 
review the records of treatment (if any) during the veteran's 
incarceration.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (1996). Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

Accordingly, this case is REMANDED to the RO once again, via 
the AMC, for the following action:

1.   The RO/AMC should take all necessary 
steps to secure and associate with the 
veteran's claims folder photocopies of all 
records reflecting mental health treatment 
furnished to the veteran, reportedly by a 
Dr. Charles Meyers, while incarcerated at 
the Pennsylvania State Prison facility 
between January 1998 and November 2003.

If the RO/AMC receives a response that 
there are no records to be found, the 
RO/AMC should make a notation in the 
record to that effect and associate with 
the veteran's claims folder the actual 
negative response received.

2.  Once the above action has been 
completed, the RO/AMC should afford the 
veteran a new VA psychiatric examination.  

The examiner should review the claims 
folder in conjunction with the examination 
and note such review in the examination 
report or in an addendum.

The examiner should report the veteran's 
current psychiatric symptomatology and its 
impact on social and occupational 
functioning.  The examiner should also 
report a current GAF.

3.  The RO/AMC should then re-adjudicate 
the claim.  If the benefit sought on appeal 
is not fully granted, the RO/AMC should 
issue an SSOC before returning the case to 
the Board, if otherwise appropriate.

The veteran is hereby advised that he has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO via the AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

